DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 6,454,781) in view if Masuda (US 2008/0132887).
Regarding claim 21, Witt discloses a method of treating tissue with a surgical system, wherein the surgical system comprises a surgical instrument having an end effector that includes an ultrasonic blade (20), a clamp arm, and at least one electrode (electrode 134 or conductors 230 and 231), the method comprising:(a) capturing tissue between the clamp arm and the ultrasonic blade; (b) activating the ultrasonic blade with ultrasonic energy sufficient to cut the captured tissue (column 8, line 42- column 12, line 57); but fails to explicitly disclose activating the at least one electrode with RF energy sufficient to seal the captured tissue.   However, Masuda discloses a surgical instrument which has an ultrasonic generator and RF generator which can operate to have the ultrasonic blade of the end effector cut tissue and the electrode portions of the end effector are supplied with RF energy to seal the tissue [Para 0070-0076]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the surgical system of Witt cut tissue with ultrasonic energy and effectively seal the tissue with RF energy as taught by Masuda. Doing so allows for precise cutting control of tissue using ultrasonic and better sealing of tissue or blood vessels using RF.
Regarding claim 22, Witt discloses the method of claim 21, wherein the at least one electrode comprises a first electrode and a second electrode, wherein activating the at least one electrode with RF energy comprises activating the first and second 
Regarding claim 23, Witt discloses the method of claim 22, wherein the first electrode is provided by the ultrasonic blade and the second electrode is provided by the clamp arm (view figure 12).  
Regarding claim 24, Witt discloses the method of claim 21, wherein the surgical instrument further comprises a first actuator and a second actuator, wherein the method further comprises:(a) activating the ultrasonic blade with ultrasonic energy in response to actuation of the first actuator; and (b) activating the at least one electrode with RF energy in response to actuation of the second actuator (column 8, line 47- column 12, line 57). -9- Serial No. 15/910,271  
Regarding claim 25, Witt discloses the method of claim 21, wherein the surgical system further comprises a controller, wherein the method further comprises automatically determining with the controller to activate the end effector with at least one of ultrasonic energy or RF energy (column 9, line 38- column 10, line 6 discusses the microprocessor with the generator).  
Regarding claim 26, Witt discloses the method of claim 25, wherein the surgical instrument further comprises at least one actuator, wherein the automatic determination is made by the controller in response to actuation of the at least one actuator tissue (column 8, line 42- column 12, line 57).
Regarding claim 27, Witt discloses the method of claim 26, wherein the at least one actuator comprises a first actuator and a second actuator, wherein the automatic 
Regarding claim 28, Witt discloses the method of claim 25, wherein the automatic determination is made by the controller based on sensing at least one of:(i) a presence of tissue at the end effector, (ii) a position of the clamp arm relative to the ultrasonic blade, or (iii) actuation of an actuator of the surgical instrument (column 8, line 42- column 12, line 57).   
Regarding claim 29, Witt discloses the e method of claim 28, wherein the automatic determination is made by the controller in response to sensing a presence of tissue at the end effector, wherein sensing a presence of tissue at the end effector comprises measuring an impedance level at the at least one electrode (column 8, line 42- column 12, line 57).  
Regarding claim 30, Witt discloses the method of claim 28, wherein the surgical instrument further comprises a trigger operable to actuate the clamp arm, wherein the automatic determination is made by the controller in response to sensing a presence of tissue at the end effector, wherein sensing a presence of tissue at the end effector comprises measuring a force exerted on the trigger by a user (column 8, line 42- column 12, line 57).  - 10 - Serial No. 15/910,271  
Regarding claim 31, Witt discloses the method of claim 28, wherein the automatic determination is made by the controller based on sensing actuation of an actuator of the surgical instrument and sensing at least one of:(i) a presence of tissue at the end effector, or (ii) a position of the clamp arm relative to the ultrasonic blade (column 8, line 42- column 12, line 57).    
Regarding claim 32, Witt discloses the method of claim 25, wherein the automatic determination made by the controller comprises one of: (i) activating the ultrasonic blade with continuous or pulsed ultrasonic energy, or (ii) activating the at least one electrode with continuous or pulsed RF energy (column 8, line 42- column 12, line 57).   
Regarding claim 33, Witt discloses the method of claim 25, wherein the automatic determination made by the controller comprises:(i) for a first period, activating the at least one electrode with RF energy, (ii) for a second period, activating the ultrasonic blade with a first level of ultrasonic energy, and (iii) for a third period, activating the ultrasonic blade with a second level of ultrasonic energy (column 8, line 42- column 12, line 57).    
Regarding claim 33, Witt discloses the method of claim 25, wherein the automatic determination made by the controller comprises activating the at least one electrode with RF energy and activating the ultrasonic blade with ultrasonic energy in an alternating manner (column 8, line 42- column 12, line 57).    
Regarding claim 35, Witt discloses the method of claim 25, wherein the automatic determination made by the controller comprises:(i) for a first period, activating the at least one electrode with a first level of RF energy, (ii) for a second period, activating the ultrasonic blade with ultrasonic energy, and -11- Serial No. 15/910,271 (iii) for a third period, activating the at least one electrode with a second level of RF energy (column 8, line 42- column 12, line 57).    
Regarding claim 36, Witt discloses a method of treating tissue with a surgical system, wherein the surgical system comprises a surgical instrument having an actuator 
Regarding claim 37, Witt discloses the method of claim 36, wherein sensing a condition at the end effector comprises sensing at least one of: (i) a presence of tissue at the end effector, or (ii) a position of the clamp arm relative to the ultrasonic blade (column 8, line 42- column 12, line 57). 
Regarding claim 38, Witt discloses the method of claim 36, wherein automatically activating at least one of the ultrasonic blade or the electrode comprises activating the ultrasonic blade with ultrasonic energy sufficient to cut the captured tissue 
Regarding claim 39, Witt discloses a method of treating tissue with a surgical system, wherein the surgical system comprises a surgical instrument having an actuator and an end effector that includes an ultrasonic blade (20), a clamp arm (view figures 5 and 12), and an electrode (134 or conductors 230 and 231), the method comprising:(a) capturing tissue between the clamp arm and the ultrasonic blade; (b) activating the ultrasonic blade with ultrasonic energy sufficient to cut the tissue; (c) measuring an impedance level of the tissue at the electrode; and (d) based on the measured impedance level: - 12 - Serial No. 15/910,271 (i) ceasing activation of the ultrasonic blade with ultrasonic energy, and (ii) activating the electrode with RF energy sufficient to seal the tissue (column 8, line 47 – column 12, line 57) but fails to explicitly disclose activating the at least one electrode with RF energy sufficient to seal the captured tissue However, Masuda discloses a surgical instrument which has an ultrasonic generator and RF generator 
Regarding claim 40, Witt discloses the method of claim 39, wherein the electrode comprises a first electrode, wherein the end effector further comprises a second electrode, wherein activating the electrode with RF energy sufficient to seal the tissue comprises activating the first and second electrodes with bipolar RF energy (there are 2 conductors available for tissue contact in 230 and 231 which can be considered as two electrodes and when combined with Masuda as discussed above, the RF energy would be transmitter therebetween).  

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 03/25/2021, with respect to the rejection(s) of claim(s) 21-35 and 38-40 under Witt in view of Turner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Witt in view of Masuda. As discussed in the rejection above, Masuda discloses a clamping system which can be used to incise tissue with ultrasonic energy and then sealing the cut tissue with RF energy supplied through electrodes.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794